                      Case 5:18-md-02827-EJD Document 247 Filed 12/04/18 Page 1 of 3


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    CHRISTOPHER CHORBA, SBN 216692
                   cchorba@gibsondunn.com
            3    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            4    TIMOTHY W. LOOSE, SBN 241037
                   tloose@gibsondunn.com
            5    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    G. CHARLES NIERLICH, SBN 196611
                   gnierlich@gibsondunn.com
            9    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
           10    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
           11    San Francisco, CA 94105
                 Telephone: 415.393.8200
           12    Facsimile: 415.374.8458
           13    Attorneys for Defendant Apple Inc.
           14

           15                                UNITED STATES DISTRICT COURT

           16                              NORTHERN DISTRICT OF CALIFORNIA

           17                                         SAN JOSE DIVISION

           18    IN RE: APPLE INC. DEVICE                      CASE NO. 5:18-md-02827-EJD
                 PERFORMANCE LITIGATION,
           19                                                  PUTATIVE CLASS ACTION
           20                                                  DECLARATION OF CHRISTOPHER
                                                               CHORBA IN SUPPORT OF PLAINTIFFS’
           21    This Document Relates To:                     ADMINISTRATIVE MOTION TO FILE
                                                               DOCUMENTS UNDER SEAL PURSUANT
           22           ALL ACTIONS.                           TO LOCAL RULE 79-5(E)(1)
           23
                                                               Judge:       Hon. Edward J. Davila
           24                                                  Courtroom:   4, 5th Floor
           25

           26

           27

           28

Gibson, Dunn &   DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO
Crutcher LLP
                             FILE DOCUMENTS UNDER SEAL PURSUANT TO LOCAL RULE 79-5(E)(1)
                                              CASE NO. 5:18-MD-02827-EJD
                      Case 5:18-md-02827-EJD Document 247 Filed 12/04/18 Page 2 of 3


            1                             DECLARATION OF CHRISTOPHER CHORBA
            2           Pursuant to Northern District of California, Local Rules 79-5(e)(1) and 79-5(d)(1)(A), I hereby
            3    declare as follows:
            4           1.      I am an attorney licensed to practice in the State of California and before this Court. I
            5    am a partner at the law firm Gibson, Dunn & Crutcher LLP and counsel of record for Defendant
            6    Apple, Inc. in the above-entitled action. I have served as counsel to Apple in the above-entitled
            7    action since its inception, and I am familiar with Apple’s treatment of highly proprietary and
            8    confidential information, both based on my personal experience representing Apple in this case, as
            9    well as my experience representing Apple in other litigation. Except where otherwise indicated, I
           10    have personal knowledge of the facts stated herein and, if called as a witness, I could and would
           11    testify competently thereto. I offer this declaration in support of Plaintiffs’ Administrative Motion to
           12    File Documents Under Seal (Dkt. 243).
           13           2.      Apple operates in an intensely competitive marketplace. As such, Apple takes great
           14    effort to protect information related to engineering, trade secrets, hardware, software, and internal
           15    policies and procedures in order to safeguard against the use of this information by competitors to
           16    gain an unfair competitive advantage.
           17           3.      I have reviewed an unredacted copy of Plaintiffs’ Second Consolidated Amended
           18    Complaint, in which the portions filed under seal by Plaintiffs were highlighted. I understand that
           19    those highlighted portions represent or relate to information that has been produced or otherwise
           20    disclosed to Plaintiffs in this litigation by Apple, and designated by Apple as “HIGHLY
           21    CONFIDENTIAL” pursuant to the Stipulated Protective Order, entered October 15, 2018 (Dkt. 224).
           22           4.      The portions filed under seal by Plaintiffs—Table of Contents entries III.A.ii.,
           23    III.A.iv., III.A.v., paragraphs 3–7, 9–12, 14, 369–371, 373–379, 381–409, and footnotes 37, 39, 46,
           24    and 47 of Plaintiffs’ Second Consolidated Amended Complaint—contain information that is non-
           25    public, confidential, proprietary, and commercially sensitive to Apple. These sections relate to
           26    engineering and trade secrets of Apple’s proprietary devices, including relating to characteristics,
           27    design, development, testing, and results of (a) software technology, including iOS software updates,
           28    and of (b) hardware technology, including lithium-ion battery technology. These portions also
                                                                     1
Gibson, Dunn &   DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO
Crutcher LLP
                             FILE DOCUMENTS UNDER SEAL PURSUANT TO LOCAL RULE 79-5(E)(1)
                                              CASE NO. 5:18-MD-02827-EJD
                      Case 5:18-md-02827-EJD Document 247 Filed 12/04/18 Page 3 of 3


            1    contain detailed information regarding Apple’s internal business operations and relating to non-public
            2    proceedings.
            3           5.      Disclosure to the public of the material described in paragraph 5 would cause Apple
            4    economic harm and put it at a significant competitive disadvantage. Information regarding software
            5    and hardware technology in Apple devices is foundational to Apple’s business, and Apple has taken
            6    great effort to protect such information. Disclosure of highly sensitive trade secret and engineering
            7    information in such a dynamic and ultra-competitive environment risks providing significant insight
            8    into Apple’s products to its competitors and causing irreparable competitive harm. If Apple is not
            9    able to protect this information, it will lose its value. Similarly, Apple’s internal policies, procedures,
           10    and logistical capabilities comprise trade secret and highly sensitive competitive information that
           11    could unfairly provide a roadmap for Apple’s competitors. Finally, Apple has an obligation to
           12    maintain the confidentiality of certain non-public governmental investigations, and the portions
           13    related to non-public investigations should also be filed under seal.
           14           I declare under penalty of perjury under the laws of the United States that the foregoing is true
           15    and correct and that this Declaration was executed on December 4, 2018, at Los Angeles, California.
           16

           17                                                                     /s/ Christopher Chorba
                                                                                    Christopher Chorba
           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                      2
Gibson, Dunn &   DECLARATION OF CHRISTOPHER CHORBA IN SUPPORT OF PLAINTIFFS’ ADMINISTRATIVE MOTION TO
Crutcher LLP
                             FILE DOCUMENTS UNDER SEAL PURSUANT TO LOCAL RULE 79-5(E)(1)
                                              CASE NO. 5:18-MD-02827-EJD
